October 18; 1965..

Honorab~s:~~~.rWlnters,.
                      Commissioner-
Statet~p~ment:.of"Publlc Welfare
Austin; T&as2
                                Cplnlon No,.. C+2&
                                Re:.Is.theState.,Depart&entof
                                    Public Welfare‘authorized.
                                   ,t0 se&up- a:Di%y.:Ckre
                                    Advlsory;C?immlttee~.-conaltitlhg
                                    of.r@presentative~~:of"'other~
                                    State~.D&partiaents-~or:~Agerx9.es~
                                                          other”
                                    and'.reprieaent&tiires'-ofl
                                    profess~ona~'and'cl~lcgrm~~
                                    fo~~.~the~putpose~:of'~comply~~.
                                    tith.the?federdlzequ~rem6nt~
                                   and.agreement:~wh%hI& tiii?
                                    basfa-fdr~t~~.,~partment:'cr'
                                    recelvine;lfederal.Ainds:for
                                    th~~Ceire::Program'l~~t~e
                                   .State;;o~~~~si.and~re2ated..
                                    questMns?-.
    Yi%w~-recent' 1ett~errequestBaanopMlon-.op%he;above~
captioned:matters 'and.-from':~icK
                                we-quote..:ln::part:'

            ~~~~Advls~~~Carmnittee~~consls-~ng-    of:
            re~esenti&lves.fi%m~~other+tate:~Agencl&3'-
            and:'re@esentatlves,-of?other~.prof~sslonal
       .-   an&'-~f?lcgroups:-lntei?ested.'lnrDhe-
                                             development
            ~~:~~~~~-Semrices-for~.Chlld~e~l~ the~state
                    *
            !lii:pkepsrlng~.f6za-.meetlng
                                       6f.~the:-Day.C&re
             AdViaory-Committee;wer::dlscussed'wl;th
                                                  the
             Comptrollerls:
                          Cfflce.th&method.of:payment
             of~the-perdiem anal-the~travel-expenses'and
             wec.were,Hon. John Winters. Pa& 2                   Cp$nion NO.   C-!5~




           used for this purpose are funds allocated
           & the United States Oovernment for the.
           puz$xes of carryingout the provisions of
           Title V, Part 3, Section 523(a) (1) (B) of
           the Federal:Social Security Act.
           "The Comptroller'sDepartmentstated that
           ~paymentwould not be made on.+e basis that:
              "1. The Department did &have    any.
                  spealfgc.statutory authority to
                  appoint a Day Care Advisory
                  Committeeor to pay the expenses
                  of.memb&s of such Committee
                  whPle attendingofficial meetings;
                  Andy
             : "2. "That employeesof other State
                   :-Agenciescould not serve on such
            ;       Committeewithout possibly jeopard-
            .:-,..
                 1,&zing their salaries with the
      _,
                    ernploylngState Agency.
           %he..hpartment takes the view that It does
           .ha+e.the'statutory  authority to appoint a
           .Bsy Care~.Advlsory Commlttee,andto pw %he
            pe=--dPem..and.travelexpenses of the members
            of suchGmm&ttee while attendlng.o$Y&lal.
           yeetlngs. .. .
              :.    .-:,.~-              . .
           II,
             a . ..
           II.
             i .:. .Sin&e:theappolntment..of~fhe  Advisory
            Commlttee~:ls &'&ondltlon~:precedent %o the
           -Departmen~*s'obf;ainine,.approvall~f~~b~eState
           -P&ah fop ChI3d.Welfare.Services,  -the Depart-
            ment'feels:thiit:dt.%houldi.,andthat It.can,
            legally.ljay these:Commttteemembers.-:per~dlem
           .and travel expensesa&ally incurred in the
           c&rse of the performanaeof their dutles~'as
           '-C~ttee.,m&&er~'s;  :.. ::;‘.::~'G_~
                                               c+~.,~
                                                    .Ii
                         .-.        ~.::.:I
           1,    '.                            "' >
           "The .quesMon;has also,&~~~~Pa&& &&.the-
            the authorlty.ofrepresen*atiives',of~  other
           ~State'Departments .tosex?veae..members  .of this
            Advisor-Gmanlttee.     We.understsnd.:that.the
            basis.:.~o~.~~e%tloning  their..author$.ty
                                                     t6 serve
            ls,~fhat.‘theg:-would
                                be h6ldinP;two~:pos~tlons  of
                              ..&96;     ~.:.,:.
                                             ."~
                                               Hon. John Winters, Page 3,              OQinion No.~C-528

         honor and trust at the same time, and
         therefore.,would be unable to receive'
         their salary from the employing State
         Agency .. ~. . .


          I,. . -.,The Federal Laws providing for
         the Advisory  Committeesrequire that the
         Advisory Committee include among Its
         menibers‘representatlves~of other State
          Agencies concerned with day care, or            .
         services reIat.ed.thereto, as well as
         representativesof pfofessionalor civic
         groups.~ !J!oellmlnatepeople from other
         .agencleswould mean that we would be
         deprived of the experienceand knowledge
         of persons in close&y related fields
         suoh'as Education,Health, and Extension
         Service, which ls.badly needed in the
         development of good Day Care Programs
         In this State.
  .-
          %ly Qurpoae of~the Committee as S~ipiikted
  I      in the Law and the.agreement with the
         United States Children% Bureau, ls.tto,
         interest as many different segments.of the
         pOQUtition  as-QqSSihle   with the view of
         :extendlngand strengtheningthe services :
         avall.able ln aommunltles.  for the jpotectlon
         and.care of ~chlldrenwho,ere cared for away
         from their own homes. By working with
         AdVlsory Connnittees~   the DeQartqe+.ls
         better .ableto serve the needs of children
         being cared .forIn day care centers.'
          11.. . .

         vWe 'shallappreciateyour opinion on the
         following questions:
          "1. Is the State &partment of Public
         Welfare authorized to set up a Day Care
       ; Advisory Conimlttee consistingof repre-
         sentatlves of other State Departments'or
         Agencies and representativesof other     -
         ~qrofessio@. and clvlc'grouljsfor the pur-;
         pose of complying-withthe Federal re-
          qulrement'and‘agreementwhichIs .the
         basis for the~Department!sreceiving
         Federal.funda for the Day Care Program
          in the'State of Texas?
                             -2497-
lion,John'Wlnters,Page 4                Oplnlon‘No.~
                                                   C.328~
         "2. If you answer Question No. one (1)
          in the affirmative,then lz the State,
          Departmentof public Welfare authordzed
       ""‘to pay for the per diem and:the.travel
          expenses of those members of the        ..~
          Commfttee who are not employees of
          other State Departmentsor Agencies
          out of Federal funds made'avallableto
          the Department fQr the extension of
          the Day Care Program?
         “3.  If you answer QuestionNo. one (.l)'
          in the affirmative,may employees c)S
          other State Departmentsserve on this
          Day Care Advisory Committee,without
          Jeoparqiizln&o$ losing their salaries
          from tiheother,State'Agency?~          ,:'.,
         "4.. Is.the State Departmentof Public
          Welfare empowered to.set up~other types
          of'Advisor&~Boardsor.Commltteesof-
          Public Welfare (unrelated,toDay .Care
          Advisory Committees)which are'essential
          to,the accomplishmentof the other..
          purposes.ofthe public Welfare Programs
          1n.Texs.s
         ,.        in accordanckwlth the Depart-
          ment's.agreementswith the.Federa$:.
          Government?                               ..
         I'$* Zf khe'kpai-    ~on;'John Wlnteig, Page 5            y.CplnlonNo.c-528


    such .servlceswlthln:the state,. In addition to various other
    provlslonq therefor In the state, a.speclflcprovision Is made
    in the~fedepalstatute for:th$ allocatlo? and appropriationto,
    the states for the express.purposeof providing 'Day Care
    ServIcesU. The law further makes It mandatory that the state,
    through.lts department administeringthe program, appoint a
    Day %are Advisory Ccmmlttee;'Title Vi Section 523 (a) (1) (B)
    provides In part as followsi
         "Sec. 523; (a) From .thesums apuroprlatedtherefor and
    the allotment tivallable
                           under this part; the~S&cretaryshall
    from time to time pay'to each State --
           "(1) that has a plan for child-welfareservices which
:        has been developed'asprovided In this part and .whlch--
               "(Aj . .. .
              "(B) provides, w'lthrespect to day care sirvlces
             (ticludlngthe proiislon of such care) provided
             under the plan --.'
             "(I) for cooperativearr&ngementsmtij the.
              St&te,healthauthority qnd the Stati agency
              prlmar&ly responsiblefo5 State supervision      i
              of public sbhools to assure msxlmum utilization
              .ofsuch agencies In the provision of necessary :
              health tiervicesand education for children
              receiving day care,
             ."(ll).
                   for an advisoryconrmittee,to advise the
              State public-welfareagency.on the general
              policy Involved In the provision of day care
              services under the State plan, which ,shall
              Include among Its members representativesof
              other State agencies concerned.wlthday care
              or services related thereto and persons
              representativeof professional or civic or
              other publlc.or nonproflE.prlvateagencies,
              organizations,or groups concerned with the
              provlsion'of day csre, (underscoringadded
              for &nphasls)
             "'(III). . .
             "(iv) for giving priority, In determiningthe
              existence.of need.for such day c&e, to
              members of low-income or other groups ln the
              populatlon.andto geographicalareas which
              have the~greatestrelative need for extension
              df such day care, and"
                                12499-
Hon. John Winters, Page 6                ~OplniohNO.            .c+j@




     Section 523 (a).(2)~also In part.provldes:
         ;,
          . . i.Provided, that In developingsuch.services
         ~for chileen the facllltles~andexperienceof
          voluntaryagencles.shallbe utilized In accord-
          ance with child-careprograms and arrangements
          In the.States and local communltlesas may be -.
          authorizedby the State."
      Rules and.regulationsfor the Implementationof this statute
'havebeen subsequentlypromulgatedby the Departmentof %Uth,
Education,and Welfare, Social Security Administration. In this
 connectionand in order for the particular state to partlclp&e
 In the federal allotment for Day Care Services, which Is but
another.facet.of Chlld'WelfareServlces,~.the. "HandbookFor Child'
Welfdre'Servlces"~ has been published, setting out the mandatory
provisions for the State Plan. See Chapter III; Subitem G.
     The Tetis.Leglslature~.hix~madeprovlslon.forthe State
Departtientof Public Welfare's authority so -to,cooperate.x$th
the federal government and to accept -&nd.e.xpendsuch funds In
accordancewith approved State Plans, as shoti by Section 4,
subtiectlon(4) and (7) of Artlcle:695c,.V.C.S. of Texas, such
Act belng:tltlbd"pllibllcWelfare Act df 1941,"subsection (7)
having been *.-d&ted and.tiegded,byActs.1963, 58th Leg.? p.
70?, ch.-257, Sec,tl'.I,
                       ~.eff&t$ve,Aprll12, 196Ti
   ~'~'P&tliie&
              siibse&&ns,    Hon. John Winters, Page 7             'OpinionNo. c-.528


                 “(6)   . ~. .

                 “(7)  Establish and Qrcivldesuch method of
                  local admlnlstratlonas Is deemed advisable,
                  and provide such personnel as may be found
                  necessary for carrying out.ln an economical
                  way the administrationof this Act. To
                  serve ln an advisory capacity to such local
                  administrativeunits as may be established,




                  .forthe accellshment --
                  --.                    of theyGooses of
                  this
                  -~---Act not in conflict with or du licxlon
                  of.other --
                           laws on this subject;
                                           ----(we
                  added for emphaslr
    Section 8 of Article 695c, Vernon's Texas.ClvllStatutes
    specificallydesignates the State Department of Public Welfare
    a%the State Agency to cobperate with the United States
    ~lldren~s Bureau; and sets forth the m&ruierin which such     -
    eoaperatlonmay be accomplished:.                              t
i
         "Sec. ,8. tie State Department.lshetiebydesignatedas
        "the agency'to.cooperatewith the Chlldren'iBureau of
         the United States Department of Labor In:
         "(1) Est+bllshlng,extending,and strengthenlng-
         especially In predominantlyruralareas, public
         welfare services for the protectlon'tidcare of
        ~.hdoneless,
                   depende.nt,and neglected children In'
         danger 6f becoming delcnquent;and
         "(2) Developing State services for the encouragement
         and assistance of adequate methods of ckmunlty
         child welfare organizationand paying part of the
         cost of district, county or ot,herlocal chlld.wel-,
         fare services In areas predominantlyrural and In
         other areas of special need; ahd as may be deter-
         mined by the rules and regulations of sald'state
         Department;and
         “(3) DeveloQlna such plans as mav be.fotid'
         necessary to effectuate the services.contemrJlated
         in this SexIon, WC
         --               and to com~lg with the rules and
         reoulrements--
                      of the Children'sWlre'&.i.f
                                               -- the Used
         States DeQartmentof
                           -  Labor Issued and Qrescrlbed
                                 -2501-
         Hon. John Winters, Page~8             opinion No- C-528


                  &I conformlt~with, and &virtue of the
                  Federal Social Securs Act as ameaec
                  l(corlng     added for emphaslr
              The State &+piWtmentof Pibllc Welfare IS ab30 designated
         as the State LicensingAgency for children'sfacilities,
         IncludingDay Care Centers,and Is authorizedto set up
         standardsand promulgaterules and regulations for the admMs,
         tration of the LicensingProgram. See'Sectlon8(a) of Article
         695c for specificreference.

              House Bill No. 12, Acts of the 59th Legislature,Regular
         Sessioni 1965 (the General Appiqrlatlons Act for the blennlum
         beginningSeptember1, 1965 and ending August 31, 19671,
         appropriatesthe Federal funds and stipulatesthe conditions
         under which suph funds may be expended. Reference Is made to
         ArticleV, Sections27 and 28 of said General Appropriations
         Act which provide as follows.
              %ec. 27.  FEDERAL FUNDS APPROPRIATEDFOR USE. &     funds
             received b the agencles:oftpc State named In this
             from the.IF--
             --        nlted States Governmentare hereby a     rlated.~
             to such agencps for the purooses s    which te
             grsnt. alloca Ion, aia, orp aymentwase,      sub-~.
             the provisionsof this Act. Wlthln%ilrty (3O)'d&k
i   .’       ,afteEthe receipt of any such Federal &r&t& &.lo-&tlons,
             aid or payments,.theamounts thereof and the purposes.for
'_           which they were made .shallbe epqrted to the Qovernor
             and the LegislativeBudget Board. (Underscorlng'added
             fop,emphasis)
             !%ec; .28. #EDERAL &Pl!RAti 4ND AC+-.        :None
                                                           --    .of
             $&Federal aap~rop       Mated for use by the terms of. /
             this.Actx
             --           & exoended pursuant.60 a contract or.
             agreementwlth the Feder'alQovernmentunless.-=& until
             .a appropriateState agency haS filed as.of -- such        ;;
             contractor BP:rea     with thaew         of
                                                      -  State  for
             recordinj- Provlded~, however, that copies of research "'
             contra&.classlflid In the.Interest of National SecurltY
             shall not be flled,..butIn ,lleuthereof &..statx?iuent
                                                                  that'
             such &'c&tract has been made shall be filed.?... (Under-
             ~scohg 'addedfo+.empti&s)     ,.     ~'
              From y&r letter, you advise that'kver since the enktG
         ment of.Sen#e Blll~No: 118, Acts of the 52nd LeglSlatUre9
         Regular Sessioq,~lg51,,yourDepartmenthas corii3lstentlycorn--
         plied wlth'the.
                       provisions of,thqt law @s wellas~the pro-
         vlslon;sas:&ontalned4.n..thetkneql, Appr6prlatldns.Act
         pertainingto~$he '$llj$gof federal-cotitbacts;:
                                     .                  It further
                                                            i.
                                     $502;                               .:
Hon. John.Wlnteersi
                  Page.9              Opinion No. c-528


appears that The:.StatePlan for Child Welfare Services which
was developed by your~lkpartmentwas approved by the Depart-
ment-of Realth, Education,'andWelfare, United States Children's
Bureau, and all subsequentamendments.theretohave been filed
in accordance with the above cited provisions of,the law. The
curzent~officlalState Plan for Child Welfare Services,was
filed In the,Office of the Secretary of the State of Texas op
July13, 1965, which is, In essence, the contractualagreement
between the State Departmentof Public Welfare an'dthe Depart-
ment of Realth,.Educatlonand Welfare,' United States Children's'
Bureau Por.the operation of the Child Welfare Services Program
in this state; It contains provisions In relation to Day Care
Advisory Boards or Committees. The structure, need and
functionsof the Commltteeare evidenced in Item (bj of the
Annual.Budget.Narratlve,effective July 1, 1965, B. pg. 8,
"State Plan for Child Welfare Services," covering the federals
fist+ yea.z.endlngJune 30, 1966, from which we quote:
    "(b) A Day:Care Advisory Committee t&~r;t;~eDe~etment
    of Publlc.Welfarehas been formed.
    used.for~consultationand advice In various ways during
    the year. The members are considered. a representative
    group from the point~.ofview of geography and individuals
    concerned~.withday care. The State Departments of Realth
    anffEducation are represented. These-is a high concerii;
    tratlon of perions with background~trainlngIn presch,ool
    educati,?n."
    "The Day .&re Advlsky CommItteemeets on a,quarterly
    basisin the offices of the.Departmentof Public
    Welfare, Austin, Texas. The major focus of.the
    commlttee-1s to evolve guides regardlng.w'aysIn which
    the Department of Public Welfare~caribetter utilize
    existing day cw   services and encourage development
    of other public and private day care services where
    gaps exist. Some of the.lssues to be studied are:
       “(1) Current observationsand .attitudesabout
            day car&as seen by Commltkee members.
       “(2)   Present status of the Department's
              role In the extension and strengthening
              of day care services.
       "(3) Relationshipand use of existing voluntary
            non:proflt day care services and commercial
            day care facilities.


                            ,-2503-
     Hon. John Winters, Page 10              Opinion NO. C-528


            “(4)   What are the gaps In day care services.
                   If any, and if there are.gaps, what are
                   the solutions?
            “(5)   zkg;sof,khe     non-profitday care
                           .
:
            "(6) Extension of~trainingresources on a
                .State-widebasis for day care personne!.."
    Provision is made in the State Plan for meetings of the Day
    Care Advisory CommItteeon a quarterly basis In the office
    of the Departmentof Public Welfare In Austin, and for
    participationof representativesof the AdvlsOry Committee
    In other meetings, some of which could be held in Washington,
    D.C. upon call by the United States Children'sBureau. It
    would seem that as a practicalmatter, meetings at.least on
    a quarterly basis are'essentialIf the Committee Is to function
    on an effective basis, and members must also be permitted to
    participateIn meetings on a national level lf~Indicated.
     Item 7, Subitem (7) appearing on Bi ,Psge 11 &f+& State'Plan
     definitelycommits the.Departmentto pay such expenses and
    'providesas follows:
            "(?) Advisory CommIttees 2 Fe’deral '&da till be used
           to pay the expenses of the Day Care Advisory CommIttee'
           .to.theState Departmentof Public Welfare to attend _
           quarterlymeetings .forthe p     oses of carryinglout
           the functionsw.stated'ln.5(b"p above. Delegates
           from the~Day Care Advisory Committeemay also be sent
           to state-and/ornational day care meetings to gain
           l&wledge in behalf-..ofthe Department of Public
           Welfee~for the extension-andstrengkhenlngof day
           care services.;,Xt~e~expensesmay Include travel, per
           diem and/or registration.fees."
         We observe that this statute was enacted for the pro-
    tection of chlldren:andfor the public welfare and as such
    should be given a liberal construction,since in rts observances
    the public 1s held,to.have.snInterest.'.  Small v. State, 360
                               1962,
    S.W.2d ~443...(Tex.Civ.App.,     error .ref.)..Such general
    statutes must be accorded a liberal constructionand given the
    most comprehensiveapplicationof which It Is susceptibleto
    'effectuate-the-legislative object or public purpose and to
    promote t@publl$ interest andywelfare, 53 Tex.Jur.2d298,
    Sec. 194; Sec. 203, p. 309, Statutes; .Friedmanv. American


                                 ..:T2504-
 Hon. John Winters.,Rage 11             Opinion.No.C-528


 Suret?iCo. of New York,.137 Tex. 138, 151 S.W.2d 570 (1941),
 holding that unemnlosment and nublic welfare laws are legltl-
 mate p&+oses within-thepowers of the administrationof-
 government. Under this construction,not only all powers and
 authorityexpressly granted will be upheld, but allythose
 which may bereasonably inferred or implied are to be read
 into such a statute.
      We are unable to find any law which prohibits the state
 Departmentof public Welfare from appointingan Advlsorylloard
 or Committee of Public Welfare, such as a Day Care Advisory
 CommIttee,nor'any law which Is in conflict with Section 4 of,
 Article 695c, which expressly authorizesthe establishmentof
 Advisory Boards of Public Welfare. Construingthe statute so . .
 asto give it the broadest or most comprehensiveapplication
 'ofwhich it is susceptible,as we must, we hold that it was
 unnecessaryfor the statute to enumerate specificallythe
 various types of committeeswhich are authorized to be
 appointed..The statute Is sufficientlycomprehensive,and
 the legislativeintent therein sufficientlyclear, to imply
 the power and authority for the appointmentof the required
 AdvisoryCommIttees or Boards for any phase of such public
 welfare,the responsibilityof which is placed In the Depart-
 ment of PublSc Welfare, as covered and set out in the statutes.
 The.generalwording in the statute, construed ae a whole,
 empowersthe Commlsslonerto aPpolnt such advisory boards or
 committeesfor such purposes as are reasonably appropriateand
 essentialfor the accomplishmentof,the purposes of the Welfare
 Act In the absence of any other conflictinglaws on the.subject.
 For ln broad general terms The Public Welfare Act authorlies
 the Department to performany and al1 acts not Inconsistent
 rriththe law for the'purpose of carrying out the provisions.
 .ofthe state and federal laws authorizingthe Public Welfare.
 *wpama in Texas.
       We are unable'to find anything In the Texas Constitution
; which would prohibit such a constructionof the Act aswemake
  herein; Section 51, Article III of the Texas Constitution,
..Prohlbltlngthe Legislature from making any grant, or author-
  ising the same,.of,public moneys to any Individual,aseocla-
 tion of ~lndlvlduals, .munlcipal.
                                 or other corporations,Is not'
  given a strict application but Is held to be Inapplicable
  where a public purpose for the expendltures.lspresent. State
  x.
   m Cl              160 vex. 348~331 S.W.2d      (1960); Brown
  y* Calveston,97,Tex. 1,'.75S.W.2d 488 (i903 Blal;asvWF
  %a         37.s.W.2d 291, afflrmed~,123 Tex. 39, 6
  lo33 (1931); Allydon Realty Corp. v. Holyoke HouslnR Authorits
  23 N.R.2d 665 (x&ss.SuP.Ct.1939); Attorney General Opinions
  C-342 (1964) and c-464, and authoritiestherein cited.
                              -2505-
       Hon. John Winters, Page 12            Opinion NO. C-528   .'


           Your first and ,fourthquestionsare therefore answered
       "Yes".
             Your second Inquiry Is also answered in the affirmative.
       Your Department is authorizedto pay per diem and travel
       expenses of the Committeemembers out of federal funds made
       az;vaAle to the Departmentfor the extension of the Day Car,
                  As previously obsemred,the appointmentof the
        Advisor; CommitteeIs mandatory under the statute, and under
       Sect. V, Section 27 of the General !Ipproprlations Act (House
       Bill No. 12, Acts, 59th'Leglslature,Reg. Session.1965).the
        funds received from the federal government were expressly
       appropriatedto the various Departmentsfor their use and for.
       the purposes for which the,federal grant was made to the
       state. It is well-settledthat the statute must be COnStrued
       as a whole and with reference to the other statutes both state
       and federal, and general system of legislationof which It
       forms a part, giving full recognitionto the legislative
       .intent.-53 Tex.Jur.2d180, Statutes,~  Sec. 125. Construing
       the statute In such light and-giving it the required liberal
       Interpretation,we conclude.thatthe'authority to pay
       reasonable and necessaryper diem and travel expenses of the
       cattee     members must be held to have been conferred as a
       reasoriable and necessary incident to',committeeservice. It
       would bi an unreasonableand unduly technical and harsh.,
i       constructionto expect cltlcens~fromvarious parts of the
-    : state to expend their own monies for such out of pocket
       expenses. Being wlthln the-general-authorized   purposes, the
      -statutewas not required to-specifically&nunerate these
       'particularpurposes In order to authorize the same. .lhe.~
       general purposes are broad and comprehensiveenough-to
       atithorlzethesesnecessarilylmplled:andIncidentalexpenses,
       which are dlstlngulshablein law from salary or compensation,
        as Is herelnafternoted.
             Your third question asking whether employees of other
        state departmentsmay serve on'the Day Care Advisory CommIttee
        without jeopardlzlng.orloslng.thelrsalaries 'fromthe .other
        state agency la llkewlse answered ttyescr.: It Is:importantto
        observe first that the membership on-the Advisory Committeeis,
       'not made an offfce or position of proflt~or~en!olument,under
        the state or federal government..It.provldesfor.no salarJror
        compensatlonjwhich ls:.tobe.dlstlngulshedfrom out-of-pocket
        ;travel;:
                sixbsistence,.and  other such per diem expenses/the
       'payment.ofwhlch:may be properly authorlzed,bylaw to state
        .&nploye& without violatingany constitutionalprovisions;
        In&m&h as ;compensatlon    is heid to.mean ~sal,ary.Terrell'v.
                       52371’ 241; i4 s.W.2d .F; 791 .(192g);State v. :
    -~."Kingt::118.Teirci~

                                    -2iO6-
  Ron. John Winters, Page 13                             c-528
                                             Opinion NoJo.


  Aronson 314 P.2d 849,
                           85  (Sup. Ct. Mont. 19%); Kirkwood v.
  Soto,         Cal.    394,   25
P. 288 (1891); McCoy v. Randlln. 35 S.D.
  ml53       N.W. $1 (1915); Milwaukee Co. v. Halsey,g14~l~l~~a~,
  1% N.W. 139 (1912); Treu v. Klrkwood,255 P.2d 40
  sup.ct.   1953).  It would not be an "office of profli or trust;'
  under
  -_---   the Constitution.as in Sect. 12 of Art. 16, or "civil
  office of emolument" under Sect. 40,,ofArt. 16, or "office or
  ~~ltlon of honor, trust, or profit under Section 33 of Art.
       .
       We also hold that the place of membership on the Advisory
  Board or Committee would not rise to the dignity of "any other
  office or position of honor, trust . . . under this S~tateor
  the United States. ; ." within the constitutionalmeaning of
  such terms In Section 33 of Article 16, Texas Constitution,
  which states In part:
                "The Accounting Officers of this'state
                 shall neither draw nor pay a warrsnt
                 upon the Treasury in favor of any
                 person, for salary ~or~compensatlonas
                 agent, officer, or appointee,who                     i
                 holds a?t.the,sametlmeany other office
                 or position of honor, trust or profit,
                 under this State or the United States,
                 extG@t as prescribed in this
                 Constitution. . . ." (emphasisadded)
       This Se&ion was notincluded 5.nthe Constitutionof 1876
  as a safeguard against a recurrence of the evils and abuses of
  the 'carpetbag"era, since It made Its first appearance In the
  Constitutionof 1869,  a constitutiondrafted by Reconstruction'
  Republicans,and its policy reasons are at best conjectural.
  See Vol. 43, Tex.Law.Revlew,p. 951; Tex.Const. Art. XII, Sec.
   42 (1869).

          The only policy basis for the section has been stated to
::.~.
    be that of lnaurlng full value for state services rendered In
    the payment of'salary or compensationout of state monies.
    Thus the safeguard was aimed at preventing a person from hold-
   .lng at the same time two state offices or positions; or a
    state and federal office 'orposition, the effect of which
    Would cause that person to divide his time and fidelity,'to
     the detriment of his state service. See Attorney General
     @Inion No. 0-2607  (1940);,Vol.43, Texas Law Review, p. 952.
        In construing the'meanlngof the Constltutiohand statutes,'
   a court will never adopt a constructionthat will make them
   absurd or ridlculous.orone that will lead to absurd conclu-
   sions or consequencesif the language of the,enactmentIS
                                    -2507-
    Hon. John Winters, Page 14            "opinion NO. C-528


    susceptibleof any other meaning. 53 Tex.Jur.2d241, 243,
    Statutes; Sec. 165.
         Furthermore,wherever.posslble,that construction shall
    be adopted which shall promote the public.Interest In accord
    with sound economic or governmentalpolicy. State v. DeCress
    72 Tex. 242, .ll S.W. 1029 (1888).

          Generally; In arriving at the meaning of the Constltutlon;
     we find It should not be given a "narrow or technical con&-u+
     tion" but It Is to be given a "liberalmeaning In order to
     effectuate the purpose of the provision of which It IS a part"
     and 'words will be consideredto have been use.dIn their
     natural-senseand ordinary signification,unless the context
    :lndlcatesthe contrary." 12 Tex.Jur.2d 362-363,   Constitutional
     Law, Sec. 14; Sec. 16, p. 364, and cases therecited.
         The words in the phrase "Office or position of honor,
    trust,nor profit" are each words.havlnga meaning ascertainable‘
    by reference to the other words with which they.are associated
    under the maxim, noscitur a soclls. 53 Tex.Jur.26221, Statuted
    Sec. 154.
         Thus, unless it is an office or posltlon'of honor or trust
    within ttiesense intended or meant,by the Constitution,a 'Stats
i   employee may serve in such a capacity and still draw his salary
    from the Comptroller.
            The words ?offlce or position of.honor or trust" as used
    in Section 33 of the Constitutionshould be held to have been
    used analogously;.sndas'havlng the sqne chsracterlstlcsand
    general though not i'dentitiaj. meanlng;,whengiven a.practiCal,
    natural, -ordinary,and reasonable construction. Webster's
    Third New InternationalDictionary 'p. 1769; Black's Law
    Dictionary,.&thRd., p. 1234, 33 Words & Phrases, p. 5%.
    nPosltlon;"and cases there annotated. The authoritieshold
    that a vposition'!    is analogous.to an "office" In that the
    duties that pertaln.to it are permanent and certain. The same
    essentials,attributes,and characteristicsarepresent lnsof~
    asthe duties aresgovernmental: Frajler v. Rlmore, 180 (petit-
    232;'173    Siw:2d 563, 565;.  Fredericks v. Doard of'Health of
    Town of West Hoboken, 82 A.528, 529, '82 N.J.L. 200; Rlsle v.
    Board of.Clvj.1Servlce~Cori@'s.of Cl   htyvof~~dAr$e~+
    2d 167, 16% 60 Cal.App.2d32;.Elurr,     P
    Freeholder8of Bergen County;Sup.,'163-A. 555, 556, 110 N.J.L*i
    9.
         An'"bfflce~'~means"place" or "position" and they have
    .beenheld',tobe~substsnt%.ally
                         _~. .,  analogous and Interchangeable
                                 -2508-
 Hon. John Winters, Page 15               opinion No.~C-528


 as understood in law. 29 Words'& Phrases, p. 270, under
 "Office -- Place or position";and 1965 Pocket Part pp. 97-
 98 and cases there annotated.
      As stated in 22 R.C.L. 383.   Sec. 1.6,   Public Officers,
               "Constitutionsand laws sometimes
           contain provisionsapplying to offices of
           trust or honor and offices or places of
           trust or profit. The line between 'offices'
           and 'placesof trust or profit' within the
           meaning of such provisionshas not been
           clearly marked, and they may be considered
           as approach@g each other so closely that
           they are In all essential featqres identical.
           A place of trust or profit is not, however,
           Identical.wlthan office, yet it occupies
           the same general level in dignity and
           importance. . . .'
       We have, therefore,~heretofore correctly held on this
  subject in Opinion No. O-5341, dated July 19, 1943, that there
- fs no mz$terial;
                 legal dl~t~nctlonIn meaning between the term
   offic0 and po$ltion, and that,as used.in our Constitution,
,zsuch-"posltion'or "office"means that the holder thereof must
  exerclse~some governmentalfunction, or be the de@osltory of
  some sove~lgnty of the sta$e.'or t:e United States before It
  l%%esto .thedignity of an office under the state.,orUnited
           Ther& must be delegated to the person holding Such
  "OffI&" some of the sovereign functlotis of the state -orthe
  Utited States Government.
      We held'ln the Opinion as follows:
           "There are several persuasive, though not
            conclusive,characteristics,   oft~&hat
            constitutesa public office; or to express
            It In another way, what constituteshold-
            lng an 'officeunder the U&ted States.'
            Weemention B few: Tenti and duration,
            oath of office, official bond, etc. But
            one indispensablecharacterlstlc,as the
            cases hereafternoted affirm, is that the
            duties performed shall Involve the
            exercise   of sovereign power, whether
            great or small. Our ownsupreme Court, in
            a comparativelyearly case,-Kimbrmh v.
            Brnett, ,93Texas 301, 55 S.W. 120, quoted
            wi~vio~pi?oval  Mechem on Public Officers as
                     :
                                -2509-
Ron. John Winters, Page 16           Cplnlon No. C-528


         "'A public offlce Is the right, authority,
          and.duty created and conferredby law, by
          which, for a.given period, either fixed
          by law or enduring,atthe pleasure of the
          creatingpower, an Individual1s Invested
          with some portion of the sovereign
          functions of the government,to be
          exercisedby him for the benefit of the
          public."'
     In the above Cplnlon.No.O-5341, and from the authorities
we found that "office"had a definlte,legalmeaning In the
sense employed In the Constitution:
         "'The term "office" implies a delegation of
          a portion of the soverelgnpower to, and
          possession of, It by the person filling the
          office; a public office being an agency for
          the state, and the person whose .dutyit la
         .to perform the agency being a public officer.
          The term embraces the.ldea of tenure,
          durzitlon,emolument and duties, and .has
          .respectto a permanentpubllc,trus$to be
          exercised ln'behalf of government,and not
  .,     'toa rqerelytransient,occaslonalgr.
          incidentalemploylnent.A person --'the ',
          ~ervl~ of the governmentwho -deriveshls~
          posljzlonfroma du&y and legally authorized
          election or appointment,whose duties '&re ..
          continuousIn their-natureand.defined by .~
          rules prescribed by government,and not by      :
          contract, consistingof the exercise of           I
          importantpublic powers, trusts, or duties,
          -asa part of the regular admi,nls~tratlonof
          government, she place and the duties:
          remalnlng, though the Incumbent dles.or
          1s.changed, every office In the c~nstltutlonal
         ieanlng of.the tern!implying an author19
          to exercise some portion of the sovereign
          power,.eltherln~.maklngi exeautlng Or
          administeringthe laws. M&hem on.Publlc
          Officers,:0.179."
     The recerit~caseof Wlllls,v.~~otts,37f~sYW.2d 622 (19641,
by the Supreme C&t.of ~Texas~.construing  Art.:3, Sect. 19, ad
Art. 11. Sect: 5 Of the Constitution,held that a City Council-
man'of ihe C&y-of .fi.z,-Wo&h,heldan~'Iofflce~underth& State.'
Utlliz,ingthe reasoning of the earlier de~isl&is, the Court's
declslon.is~ln~harmony~wi~th~'our~~lnlonand .notIn conflict
with it or the distinctionsought to be made. ..~
                            72510-
    Hon..John Winters, Psge 17              Opinion No. C-528


           Those authoritiesso coiistrulng   the meat&g of."offlce"
      or "position"as comprehendingcontlriuous    performance oftdefined
     permsnent public duties, compensation,tenure,.exercise of
      SOverelgnty,and other essentialrequisitesare In accord snd
      are thoroughly discussed and briefed In our Opinion O-5341.
      See Witkowskl v. Burke; 65 A.2d 781 1949); Sowersv. Wells,
      150 Ksn. 630, 95 P.2d 281, 284 (1939f; .Abbottv. McNutt, 218
      cdl. 225, 22 P.2d 510 (Zg33),89 A.L.R. 1109; Howard v..Saylor,
      305 Ky. 504, 204 S.W;2d 815 (1947);United States v. David
      Mouat, 124~U.S. 303, 307, 31 L.E& 4b3 1888 ; People ex rel
     Attorn_er                      14 P. 853   1887 ; rr.n
                                                          me ~oe's
                In Re. Wheeler.Mallory, as Public Adm'r. v. Wheeler,
<     130 N-i. 97 (1912); Patten              8 S.E.2d 757 (1940);
      wherein the Supreme Court of Georgia approved of a,state
      employee (member of the Highway Board) holding at the same tlme-
     B position as a niemberof the Advisory Committee of the Atlanta
    'Agency of the ReConstructlop-Finance    Corporation,the Court
      holding that his-office (llsnot an office of profit or trust
      under the Government of the United States"; HartIRan v. Board
      of Renents of West Virginia University, 38 S.E. 698 ('1901);
      Hirschfeld.Commonwealth  ex rel Attorney General, 76 S.W.2d
     .%7 (w:1934);- State ex rel v. Hawkins, 257 P. 411.(1927),    53
A.L.R. 583' and Ki~ston.Assoclatea~v.La Guardia, 281 N.P.
      Supp. 390 2X935), wherein It was held that members of the
      A~QE%     Committee on Allotments,tcreated:bythe President of
               ., were not holding an office of honor, trust, or
      emolumentunder the-governmentof.the United States."' The
     .$urt said:
              "'C'learl?;the members of.the Advisory
               Committee on Allotmentspossess none of
               the powers of the sovereign; They per-
               form no independentgovernmentalfunction.
               Such functlon.3.ngeneral is either
               legislative,judlcla& or executive. It
               Is too plain to require discussionthat'
               the Advisory Committeeexercises no
               legislative or judicialprerog&lves. It
               appears to be fairly evident that It IS&e-
               wise possesses.nopowers of the executive.
                       The CommItteethus lacks the most.
               &o&&t     cha@acteris$icor attribute
               associated w%th the Idea of publlc~office,
               namely, the right to exercistiSOme part
               of the power of the sovereign.'"
         Opinion O-5341, of July 19, 1943, that 8~Mstrlct Attorney
     could receive his salary and also serve as Chairman of the
     Local.Chapter of The American National Red Cross, a Corporation
                                  -251!-
Hon. John Winters, Page 18           Opinion No. c-528.        i


charteredby Congress,because the latter was not an officeor
position under,the United States, Is consistentwith our
earlier Cplnlon No. O-5314, of July 2, 1943, holding that a
state or county official could not be excluded from drawing
his salary while serving as a member of an advisory bosrd for
registrants,the latter not being a position of honor, trust
or profit under this State or the United States ,wlthinthe
contemplationof our Texas Constitution.                  i'
     Our still earlier Opinion No. O-4458, of April 8, 1942,
holding that a state employee could serve without loss of
salsry as a member of a~County Tire Rationing Board for'the
same legalreasons Is llkewlse consistentwith the above
Opinions.
      Our earlier and thoroughly consideredOpinion No. O-4313,
of Jan. 24, 1942, written by gollie C. Steakley, now a member
of the Texas Supreme Court, Is likewise consistentwith the
above opinions ln.holdl that a.8tat.eemployee.(memberof
State Board of Education"B could still draw his salary .aud
serve on an Allen Enemy Hearing Board, created by the federal
government through the U. S. Attorney-General,paying only.
nominal compensationbut requiring the member to take an.oath;
The Bomd appointmentwas temporary,'forsn lndeflnlteterm,
with only occaslonalmeetings and sporadic activities. It
was merely a fact finding and advisory admlniatrative
Instrumentality,which could neither make norenforce deciel&&
.We expresslyheld that membershipupon such a Doard, which _
would be presumably identical to an Advisory Doard or Caamrittee;
did.not constitutethe holding or exercising of.an offlae of
trust, honor, or pro~fltunder'the'unltedStates. Wethere held
that~"it does not constitutea 'posltlon',as'that   term was
Intended by the Frsmers of the Constitution."
     The precise question has still never been determinedby
a Texas court but other'jurledlctionsare In general accord
with our clted.hol.dings.
     In McIntosh v:Ifutchlnson,59 P.2d 1117.(1936),the
Supreme Court of Washingtonheld thata State Senator.could
still draw his salary and serve as a~"Dlstrlct Supervisor"
of the Federal Works Progress Administration,which was not
deemed to be the acceptance of a "civil office," cltlng
.Bexneyv. Hawkins, 79 Wont. 506, 251 P. 411 (lg27), 53 A.L.R,
583, as to the meaning of the term 'office,"to;wlit:
         "After.an exhaustive examinationof the
          authorlties,..we
                         hold that five elements
          are~lndispensable.ln.anyposition of
          public employment,In order to make it
                           -i512-~
    lion;John Winters;'.Page
                           19        ..                C-528
                                           ..,OpinionWo.


                a publYC office of a'clvil nature: '(1)
                It'must'be created by the Constltutlon
                or~by the Legislature or created by a '.
                municipality or other body through
                authority conferred by the Legislature;
                (2) it must possess a delegationof a.
                portion of the kovereign power of
                goverrqent,to be exercised for the
                benefit of'the public; (3) thepowers
                conferre'd,snd the duties to'be discharged,
               must be defined, directly or lmplledly,
                by the legislatureor through leg&slative
                authority; (4) the duties must be per-
                formed Independentlyandwithout control
                of a'superlor power, other than the law,
                unle&,they be those of an Inferior or
               .subordlnateoffice, created or authorized
                by the Leglsiature,.andby It placed
               under the general control of a superior
                officer 'or'body;(5,) hitnqxsthave'some
                permanency and continuity,and not'be
                only temporary or,occasional. In addition,
     :
                in this state an 'officermust take and
.        .   ' ,file'an offtclal oath; hold a commls~slon
                or other wrktten authority,'andgive'an? ..
                official bond, if.the latter be required -
               -by proper authority."                   -
     The Court concluded that the Senator was not appointed
.toan office since "the-g$eatweight of authority well supports
the.necesslty of meetingall of the .cqndltionslaid .downby the
Montana Courtand. . . it $8 not made to appear that these
conditions;'orany of them;have been here met . . .".
        'In accord and Involving similar questions and constltutlon-
    al prohibitionssre State v. Corley,.172 Ai 415, (Dsl. 1934);
    'Curtinv. State, 214 P. 1030 (Cal. 1923); Mulnlx v. Elliott,
    156 P.,216 (Colo..x916);   State v. Jo-     78 So. 663 (~a. 1918);
    McCoy v. Roard of Suoervisors,   114 P.2d 569 (1941),.cit
    Carpenter                135 Tex.'413, 145 S.W.2d 562 (1940 ,
    for the.necessityof taking a liberal vlew.~toward    the'.encourage-
    m&t of such ena&ments t&t.their protectivepurposes~"may be
    fulfilledwithout undue.lmposltionof'constltutlonal1Smitations
    or hlnderance through narrow judicial construction."
         In Parker v. Riley, 113 P.2d 873, 875-876; 18 Cal.26 83
    (1941), 134 A.L.R.'1405,the California Supreme Courtupheld a
    statuteproviding for ,thecreation of the California Comm$ssion
    on Interstate Cooperationand providing for members of the
    legislatureto serve thereon. Although the Constitution'
                                 -25X3-
      Hon.   John   Winters, Page x)             Cpinl&No.   C-528   :.




      expresslyprohibitedthe '&embersfrom accepting "any Office,
      trust, otiemploymentunder this state," the Court held that
      the constltutlonal,mesnlngof-“office” or.“trust” ‘wawnot
      applicablethereto as follows:
                    '*It may be noted, however, that the
                     pds~flons created by the +tute here
                     attacked lack certalrielements usually
                     associatedwith an "office or "trust .
                     Thus, It Is generally said that an office
                     or trnat requires the vestlng.ln-an'
                     individualof a,portlon of the sovereign
                     powers of the state. (Citationof
                     authorities) The positions here created
                     do.not measure up td so high a standard.
                    They involvemerely the interchangeof.
                     infopnatlon, the assemblingof data, and
                     the formulatlon.ofproposals to be placed
                     before the Legislature. Such tasks,do
                     not require the exercise of a tart of the
             .'
              .      sovereignpower of the stat&.'
            The Riley case doctrine was recently recognizedand re-
       aff&ued by the Supreme Court of Califormia~ ln State v. Aron-
       son 314 P.2d.849,856-857 (1957)..li.aCcord, see also
      '&es    le v. Barrett 15 N.E.2d 513 (Ill. 1938); Johnson v.
       T)(Ga.                     1919); and-ReadlnR    hll,     .52
       P.2d 155 Adz. 1935 , for the.proposition-t& certain
      :eesentialelements are required to constitute sn Icofflce"
       oi?"'posltlon"as used in such constitutionalsense and:the
      ~ineaning,ofthese terms as so used do not precltie the 'accept-
       ance of such duties and serVlce involving honor &nd%rus$ and
       fran which sny citizen could n&escap& without evad$ng bl8
       civic or patriotic duty to aid his government or coun!rY in’
      .tlmes of ten@orsry emergencies.
            The terms "office"or '$osltlon"the&fore' neces&irllY
      implies, smongother eiements, compensation,'  stability,
      dui-ation, permanency, continuity, taking oath and giving bo&t
      and the~msklngand administeringof governmental decls-ions‘
      independentlyand wlthout Control of a super&or powertietc..--
..
 .,   The &@&M-Sal     absence.ofthese essentiali appertainingto
      membership on a Day Cai-e AdvlsorJr.Ccmmitte&frees a state
      emplcrgee .fiomany constitutionalinhibition to.such service'
      while continuingto draw his &ate ssla??yi
           In a&wer to goW fifth questlon,'thatis; 'dossiout?
       Departmenthave the authorlty.topay the per diem and $r&vell
       expense8 solely out of federal funds Upon a finding of-.
      .necessltythat such camnltteemembers attend the meetings ~.
                                       -25 14-
  for the nwtxe   of .csrrjklng                   of the Acts,
                               out the pr&r,iri~lons
_ ws hiiyeconc$ded fm*‘l$    m&y be answered in'the afflrma-   '
  t1v.e. Under the gerieralst+$ut~ry.scheme,and plan of
  operation, ws holdsthat under the'federal and~ktate laws he‘&-
  inabt&e disouased, the power Is Inherent ln‘the'Dspartme@t,of
  F?ibllcWelfare to t@ce the.twxessary steps to comply wltih.+lts
  authokrl d contract+ilagreementrequired to be filed tith
  the Se0".
         x%fary of State'before. the fed&raLm&a    can bs
  expen,&%qd thereafter'to use and expend such.funds for the'
  pUrp1"
      Q% 8.,fixtit& they were @lotted to the state without
  the ni3~sslty ef a'speclflc enumeratfon In tik statutes. Ln
  this connectl~, we.heretof&e held In Attorner%eneral's
  Cplnl~ C4K) .(Msy12,.1965) that~'travel'expeksek   of unpaid
  persm1,    such as committeememb&ti.tihlle.&sged in the
  perfoMauce of the .offlc.lal business of‘the comm%ttee, can
 Abe pald'out of.fe.deya& fur@ received by the State of Texas
  by vlrtue of the contractualagreement between the state and
  the federal government,,The factual situation presented i"
  that:'QjlnlonIs an+ogous to:the one here presented and Is
  subijt8iit&ally
                the &me.    The state and federal government
 'we* authprlzed to enter into the contractual arrangement.
  We we -ware of any law of this state which .worild   prealude .'
~.the pay&at ~~'$iioh.per-diem  or travel expelisesout of the
  federal mds tib'a~zkprlatedIn such general.terms compre-
  hetis&Pe~ei%@ghto.ln&lude such purpose tid under'the s,tat&d
  clrcumsttiees.
                    SUMMARY~
                    -------                       _i',
              The State.Dspartmentof Public Welfare.
           Is authorized to set up a Day Care Advisory
           Committee consisting of representativesof,
           other State Departments or Agenclea.and,.
           representativesof other profess$onal and
           civic groups for the purpose of complying
           with the federal requlrementxnadethe basii3
           for the Department'sreceiving‘federal @nds
           far the lky Care Prog&m .ln the State of ,,
           Texas.
              It is empowered to set up other types~of
           Advisory Boards or Commlttees.ofPublic'
           Welfare (unrelatedto,Day Care Advisory        ,~
           Committees)which are essential to the
           ~aacomplls~entof the other purposes of the.
           PuJ~licWelfare Programs In Teias in accordance
           with the Department*8agreement with the
           federa& government.


                               -2515-   :
 Hon. John Winters. PsSe 22             opihio" No...!528


              It Is authorizedto pag per diem and
           travel expenses to the committee members out
           of federal funds made avazlable tQ the.Depar‘t-
           ment for the extension of the Day Cat%
           Program.
              Employeesof the State Departmentsmay
           serve on the Day Care Advisory Ccmmlttee.
           without loss of salary from the other state
           agency, such membershipnot constituting
           'an office or position of iionor,trustYor
           profit, under this State or the United St.ates"
           within the constitutionalmean1    of those
           terms In Section 33 of Article T
                                          1 of the
           Texas Constitution.
                              Yours very truly,
                              WAGGONRR
                                     CARR .
                              Attorney General     :




 -APPROVED:
'OPINION CCHMITTEZ
 W. V. Ceppert,   ChaIrman
Bob qowers
Arthur.Ssndlin
H. Grady Chandler
 Roger TJrler
 Marietta Payne
  APPROVEDF'ORTREATTORNEYGENEEiAL
.BY:   T. B. might.